      Case 1:20-cv-00503-BRB-CG Document 19 Filed 09/03/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

GARY ALAN SHOUPE,

               Plaintiff,

v.                                                         No. CV 20-503 BRB/CG

UNITED STATES OF AMERICA,

               Defendant.


               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on November 4, 2020, at 2:00 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
